Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The German and Chinese patent documents cited in the information disclosure filed 12 March 2019 and JP 2012-093481, CN 103468044 and CN 04530958 cited in the information disclosure filed 11 March 2020 have been considered with respect to the provided English abstracts. CN 101605614, CN 1836012, CN 102712821, CN 10172831 and CN 1836011 cited in the information disclosure filed 11 March 2020 have been considered with respect to the explanations of these references given in the provided office actions from the Chinese Patent Office. 
Drawings
The drawings are objected to because the lines in figure 7 are not labeled and thus it is unclear which line corresponds with a, b and c.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The teaching of the combination of the pigments of claim 7.
There is no teaching in the specification, especially not in paragraphs [0044]-[049], of combinations of the pigments listed in claim 7.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-
There is no teaching in the specification that the visible light absorbed by IR fluorescent pigment comprises a dark color. Pargraph [0048] teaches the coating composition as a dark color due to the absorption of visible light by the IR fluorescent pigment. This is different from what is claimed. Accordingly, the claimed subject matter of claim 9 is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, blue verditer, copper blue and azurite are all synonyms for the same pigment which has the formula Cu3(CO3)2(OH)2. Therefore the claim is indefinite.
Claim 9 is indefinite since it is unclear what is meant by “visible radiation comprising a dark color.”
Claim Interpretation
	“Zirconia red” of claim 7 is being interpreted as having the composition disclosed in paragraph [0046]. The teaching of “cadmium pigment” in claim 7 is being interpreted as reading on all cadmium pigments.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 10-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims2-6, 9 and 11-20 of copending Application No. 15/635,962 (reference application) and; as of 23 February 23 2021, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. No. 10,927,267. Although the claims at issue are not identical, they are not patentably distinct from each other because the multi-layer coating of the copending/patented claims suggest the coating composition of claims 1-8 and the multilayer coating of claim 10 in that the composition of the second coating layer of the copending/patented claims is that of claims 1, 7 and 4 and has the properties of claims 1-3, 5, 6 and 8. The substrate of the copending/patented claims suggest the substrate of claims 11-14 of this application since the composition of the second coating layer on the substrate of the copending/patented claims has a composition that falls within the scope of claim 1 of this application. The process of the copending/patented suggest the process of claims 15-19 of this application since the composition of the coating composition in the process of the copending/patented claims has a composition that falls within the scope of claim 1 of this 
This is a provisional nonstatutory double patenting rejection until 23 February 2021 because the patentably indistinct claims have not in fact been patented. Application No. 15/635,962 will issue as U.S. patent 10,927,267 on 23 February 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent 6,017,981.
This reference exemplifies a coating material for an internal wall facing a window comprising an acrylic dispersion, which is a film-forming resin; flaky aluminum bronze, which is an IR reflective pigment; chromium oxide green or iron oxide red, which are colorants, and both ZnS and ZnO which applicants teach are IR fluorescent pigments. The reference also exemplifies a coating material for an external wall comprising an acrylic dispersion, which is a film-forming resin; zinc flake, which is an IR reflective pigment; and lithopone which contains ZnS, which applicants teach is an IR fluorescent pigment. Since the reference teaches the claimed coating compositions of a curable film forming resins, an infrared reflective pigment and a IR fluorescent pigment; one of ordinary skill in the art would expect that this taught composition to inherently have the properties of claims 1-3, 5 and 6, absent any showing to the contrary. Internal walls are non-metallic and are a portion of a building and thus reads on the substrate of claims 12 and 14. The reference teaches the claimed coating composition and substrate.
s 1-3, 5, 6 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 103468044.
The translation for this reference shows it teaches a coating composition of a resin based adhesive, which reads upon the claimed film-forming resin; an IR fluorescent pigment and titanium white, which is a known infrared reflective pigment. The coating is applied to metal, wood, walls or the ground. Walls are a portion of a building and thus reads on the substrate of claim 12. The coating composition can be used outdoors in combination with a CCD camera system which means that the walls to which it is applied can be exterior walls, which reads upon the exterior panels of claim 13. Since the reference teaches the claimed coating compositions of a curable film forming resins, an infrared reflective pigment and a IR fluorescent pigment; one of ordinary skill in the art would expect that this taught composition to inherently have the properties of claims 1-3, 5 and 6, absent any showing to the contrary. The reference anticipates the claimed coating composition and coated substrate.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-8 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent 6,521,038.
	This reference teaches a coating agent, or composition, comprising a near-infrared (NIR) reflecting composite pigment, a colorant and a paint vehicle, which can be a film forming resin (col. 7, lines 25-40). The NIR reflecting composite pigment comprises a white pigment, such as 
	Column 7, lines 52-61 teaches coating a base material with the paint, where the base material can be metallic sheets, wood and plastics. Thus the reference suggests the substrate of claims 11 and 14. 
	The reference teaches, in column 2, lines 11-20 and lines 60-61, teaches that the room temperature of the roof or the outer walls of a building or the like is coated with the taught paint is less susceptible to a rise by direct sunlight. Thus the reference suggests a portion of a building structure, which is in directed sunlight, at least partially coated with the taught paint and that the taught process of applying the taught paint to a portion of a building structure would reduce the temperature of the building when in directed sunlight. This process is the taught process. The reference suggests the claimed substrate of claim 12, 13 and the process of claims 16-20.
	Claims 1-8 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2013/0048925.
	This reference teaches a coating composition comprising colored solar reflection system including rutile, or titanium dioxide, particles and at least one organic pigment which strongly 
	The reference teaches the composition can be coated onto a structure, which the reference defines as any object exposed to the sun including buildings, flooring, roofing materials, walls and siding (an exterior panel), which are portions of a building substrate and that the structures can be composed of metal, glass, ceramic, plastic, wood and asphalt. Thus the reference suggests the substrate of claims 11-14. Paragraph [0022] teaches the application of the taught coating composition allows for increased total solar reflectance which in turn decreases the surface and interior temperatures of the structure. Thus the reference suggests the process of claims 15-20. 
 	 Claims 1-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2013/0209717.
	This reference teaches multilayer solar reflective system comprising a first layer comprising a coating composition including rutile, or titanium dioxide, particles, and a second layer atop the first layer comprising colored solar reflection system including rutile, or titanium 
	The reference teaches the composition can be coated onto a structure, which the reference defines as any object exposed to the sun including buildings, flooring, roofing materials, walls and siding (an exterior panel), which are portions of a building substrate and that the structures can be composed of metal, glass, ceramic, plastic, wood and asphalt. Thus the reference suggests the substrate of claims 11-15. Paragraph [0019] teaches the application of the taught coating composition allows for increased total solar reflectance which in turn decreases the surface and interior temperatures of the structure. Thus the reference suggests the process of claims 15-20. 
	Claims 1-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2015/0004424.
	This reference teaches a coating composition of a polymeric binder, a NIR reflecting pigment, an organic NIR transparent pigment, such as indigo (para [0027] and [0028]) and a dye having a transmittance of at least 75% in the range of 700-2500 nm, which reads upon the . 
	Claims 1-8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/157521.
	This reference teaches coating composition comprising a transparent polymeric film forming resin, pearlescent pigments which reflect NIR and/or infrared and at least one absorptive pigment. The polymeric resin is transparent in the visible and infrared range and the absorptive pigment absorbs visible radiation. The absorptive pigment can be indigo or cadmium sulfide, which is a cadmium pigment (pg. 13-15). Indigo and cadmium sulfide are known infrared fluorescent pigments and the other taught pigments that can be present read upon the colorant of claim 5.  Since the reference suggests the claimed coating compositions of a curable film forming resins, an infrared reflective pigment and indigo; one of ordinary skill in the art would 
	The taught coating composition is applied to a window, such as those found in a green- house; exterior architectural features, roofs and automobiles. Thus the coating is applied to a non-metallic substrates which is the portion of a building substrate and to substrates that comprise a metallic portion. Thus the reference suggests the substrate of claims 11-14.
	Claims 1-8, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent 9,267,052.
	This reference teaches a sealing coating composition for use on building materials, which non-metallic. The composition comprises at least one curable film-forming resin, titanium dioxide and at least one pigment (col. 1, line 63-col. 3, line 23). The pigment can be Han blue, Han purple, Egyptian blue, azurite, and cadmium pigments. Han blue, Han purple, Egyptian blue, azurite, and cadmium pigments are known infrared fluorescent pigments which absorb visible radiation and the other taught pigments that can be present read upon the colorant of claim 5.  Titanium dioxide is a known to be infrared reflecting pigment. Since the reference suggests the claimed coating compositions of a curable film forming resins, titanium dioxide pigment and at least one of Han blue, Han purple, Egyptian blue, azurite, and cadmium pigments; one of ordinary skill in the art would expect that this suggested composition would inherently have the properties of claims 1-3, 5 and 6, absent any showing to the contrary. The reference suggests the substrate of claims 11 and 14. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
2/18/21